Citation Nr: 1103490	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to an increased, initial rating for service-connected 
tendonitis of the right hip (right hip disability), currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to January 
2007.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision from the Salt Lake City, 
Utah, Department of Veterans Affairs (VA) Regional Office (RO).

A hearing at the RO before the undersigned was conducted in 
February 2009.  A transcript of the proceeding is of record.  At 
that hearing, he submitted additional evidence, and waived RO 
consideration of that evidence.

In an April 2009 decision, the Board granted an increased rating 
for the Veteran's cervical spine arthritis; and remanded the 
issues of entitlement to service connection for a lumbar 
disability and an increased rating for a right hip disability for 
further development and consideration.  The agency of original 
jurisdiction granted service connection for a lumbar spine 
disability and, therefore, that issue is no longer in appellate 
status.  


FINDING OF FACT

The service-connected right hip disability currently is shown to 
be manifested by some limitation of motion; neither flexion of 
the left hip limited to 30 degrees or less, extension limited to 
5 degrees, nor abduction limited to 10 degrees or less is 
demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a right hip disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.1-.16, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-55 
(2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial 
claim for service connection was granted in the rating decision 
on appeal, and the Veteran disagrees with the evaluation 
assigned.  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  As the Veteran has not 
alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on the 
appeal, regardless of the timing or content of the notice 
provided by the RO.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.
II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  And after careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be assigned, 
VA must take into account the Veteran's entire medical history 
and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of service- 
connected disabilities are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with the 
clinical evidence in conjunction with the appropriate rating 
criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate the Veteran for times since filing 
the claim when the disabilities may have been more severe than at 
other times during the course of the appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  38 
C.F.R. § 4.14.

The Veteran was assigned a disability rating under the provisions 
of Diagnostic Codes 5024, tenosynovitis, and was then 
individually rated under Diagnostic Code 5252, limitation of 
flexion of the thigh.

Diagnostic codes based on limitation of motion include Diagnostic 
Code 5251, which contemplates limitation of extension of the 
thigh; Diagnostic Code 5252, which contemplates limitation of 
flexion of the thigh; and Diagnostic Code 5253, which 
contemplates impairment of the thigh.

Diagnostic Code 5251 addresses limitation of extension of the 
thigh.  When extension is limited to 5 degrees, a maximum 10 
percent rating is warranted.  Diagnostic Code 5252 addresses 
limitation of flexion of the thigh.  When flexion is limited to 
45 degrees, a 10 percent rating is warranted.  When flexion is 
limited to 30 degrees, a 20 percent rating is warranted.  When 
flexion is limited to 20 degrees, a 30 percent rating is 
warranted.  When flexion is limited to 10 degrees, then a 40 
percent rating is warranted.  Diagnostic Code 5253 addresses 
impairment of the thigh.  A 10 percent rating is assigned when 
there is limitation of rotation of the thigh, the Veteran cannot 
toe-out more than 15 degrees, or when there is limitation of 
adduction of the thigh, and the veteran cannot cross the legs.  
When there is limitation of abduction, and motion lost beyond 10 
degrees, then a 20 percent rating is assigned.  38 C.F.R. § 
4.71a, Diagnostic Codes 5251-53.

Normal range of motion for flexion of the hip is 0 to 125 
degrees, and normal range of motion for abduction of the hip is 0 
to 45 degrees.  38 C.F.R. § 4.71, Plate II.

A fee basis examination was conducted in February 2007.  Range of 
motion testing of the right hip showed 28 degrees extension, 115 
degrees flexion, 25 degrees adduction, 45 degrees abduction, 40 
degrees internal rotation, and 60 degrees external rotation.

On VA examination in June 2010, range of motion testing of the 
right hip showed 0 to 30 degrees extension, 0 to 125 degrees 
flexion, 0 to 25 degrees adduction, 0 to 45 degrees abduction, 0 
to 40 degrees internal rotation, and 0 to 60 degrees external 
rotation.  

Based upon these measurements, the Veteran is not entitled to a 
higher rating or additional, separate, compensable ratings.  

The February 2007 examiner stated that pain limited function by 0 
degrees; and that there was no additional fatigue, weakness, lack 
of endurance, or incoodination due to repetitive movement.  

The June 2010 VA examiner stated that the Veteran denied pain, 
fatigue, weakness, lack of endurance, or incoodination due to his 
right hip disability.  The examiner noted that there was no 
additional pain, additional symptoms, or additional limitation of 
motion with repetitive movement.  

The criteria for more than a 10 percent rating for the right hip 
are not satisfied.  There is no credible evidence that any pain 
on use or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors results in the right 
hip being limited in motion to the extent required for a higher 
rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail joint 
of the hip), and 5255 (impairment of the femur) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of these conditions.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disorder but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to the service-
connected disability, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

At no time during the pendency of this claim, has the disability 
been more or less disabling than as currently rated.  The 
preponderance of the evidence is against the claim; there is no 
doubt to be resolved; and an increased rating is not warranted. 


ORDER

Entitlement to an increased rating for a right hip disability. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


